Citation Nr: 0726455	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-34 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical treatment 
in a non-VA facility for services rendered from March 7, 
2006, to April [redacted], 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1970.  He died on April [redacted], 2006.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Memphis, Tennessee Medical Center.

In June 2007, a video-conference hearing was held before the 
THE ISSUE

Entitlement to payment or reimbursement of medical treatment 
in a non-VA facility for services rendered from March 7, 
2006, to April [redacted], 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1970.  He died on April [redacted], 2006.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Memphis, Tennessee Medical Center.

In June 2007, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c).  

The appeal is REMANDED to the Memphis VAMC.  VA will notify 
the appellant if further action on her part is required.


REMAND

The appellant is seeking payment or reimbursement of medical 
expenses rendered at a non-VA facility from March 7, 2006, to 
April [redacted], 2006.  Historically, the veteran was rated as 100 
percent disabling due to service-connected schizophrenia 
since May 1994, and deemed incompetent for VA purposes since 
May 1997.

On March 7, 2006, the veteran presented to Baptist Memorial 
Hospital in acute renal failure.  He was short of breath, 
lethargic, hypotensive, struggling to breathe and appeared 
severely dehydrated.  He had a blood pressure reading of 
66/43.  He had an episode of emesis which was gastrooccult 
positive with abdominal and pelvic computed tomography (CT) 
scans notable for moderate ascites, edematous changes of the 
mesentery, right renal atrophy and mild hydronephrosis.  
Bibasilar pulmonary infiltrates were seen.  The emergency 
room treatment record, not previously considered by the 
Memphis VAMC, indicates that an attempt was made to transfer 
the veteran to a VA facility within 11/2 hours of the emergency 
room admittance.  Personnel at Baptist Memorial Hospital were 
informed by VAMC personnel on two occasions that they "will 
not be able to accept" the veteran.  The veteran was then 
transferred to Saint Francis Bartlett Hospital.

At Saint Francis Bartlett Hospital, the veteran's admission 
impressions included severe dehydration and hypovolemic 
shock, abdominal pain of unknown etiology, acute renal 
failure with elevated BUN and creatinine possibly secondary 
to hypotension and dehydration, coronary artery disease 
status post coronary artery bypass grafting, smoker with 
chronic obstructive pulmonary disease, possible sepsis and 
left lower lung infiltrate.  He was in metabolic acidosis 
requiring intubation and placement in the intensive care unit 
(ICU).  On March 9, 2006, he was placed on hemodialysis. On 
March 10, 2006, an exploratory laporatomy found him to have 
cancer of the metastatic pancreas with lesions all over the 
abdomen.  He underwent a tracheotomy on March 28, 2006.  His 
pneumonia worsened, and he stopped tolerating tube feedings.  
Unfortunately, the family had to decide to withdraw life 
support measures, and the veteran died on April [redacted], 2006.  His 
terminal diagnoses included bilateral pneumonia, hypoxemia 
with respiratory failure, carcinoma of pancreas, abdominal 
pain with exploratory laparotomy, acute renal failure, 
anasarca, gastrointestinal failure, status post tracheotomy, 
septic shock, coronary artery disease and chronic obstructive 
pulmonary disease.

In adjudicating this claim, the VAMC considered the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008; however, there was no consideration of 38 U.S.C.A. § 
1728 and 38 C.F.R. §§ 17.120, 17.121.  This must be 
accomplished on remand.  

In a letter dated in August 2006, the VAMC provided the 
appellant notice mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  However, this letter omitted information about the 
evidence necessary to substantiate the claim.  An appropriate 
letter should be sent to the appellant on remand.

Concerning whether VA facilities were unavailable, any 
records of contact made between Baptist Memorial Hospital and 
the Memphis VA hospital, and any pre-approvals, should be 
associated with the claims folder.  As noted above, the 
emergency room record from Baptist Memorial Hospital notes 
that two phone calls were made to the Memphis VA hospital, 
and on each occasion a VA doctor stated that the hospital was 
not able to accept the veteran.

The VAMC should also ensure that the veteran's complete 
records from Baptist Memorial Hospital and St. Francis 
Bartlett Hospital have been obtained.  Finally, a medical 
opinion is required in this case.  See 38 C.F.R. § 17.121.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice 
that: (1) informs her about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to payment or 
reimbursement of the cost of medical 
services, under 38 U.S.C.A. § 1725 and 38 
U.S.C.A. § 1728; (2) informs her about 
the information and evidence that VA will 
seek to provide; (3) informs her about 
the information and evidence she is 
expected to provide; and (4) requests or 
tells her to provide any evidence in her 
possession that pertains to the claim.

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Baptist Memorial Hospital and St. Francis 
Bartlett Hospital, dated from March 7, 
2006, to April [redacted], 2006, including 
emergency room and complete hospital 
medical reports, admission history and 
physical, progress notes, and discharge 
summaries.

3.  As noted above, the emergency room 
record from Baptist Memorial Hospital 
notes that two phone calls were made to 
the Memphis VA hospital, and on each 
occasion a VA doctor stated that the VA 
hospital was not able to accept the 
veteran.  Any records of contact made 
between the Memphis VAMC and Baptist 
Memorial Hospital and/or St. Francis 
Hospital, and any pre-approvals or pre-
authorizations, should be associated with 
the claims folder.  

If it is determined that VA facilities 
were not feasibly available on March 7, 
2006, development should be undertaken 
to determine if and when a VA facility 
became feasibly available at any time 
prior to April [redacted], 2006.

4.   Thereafter, arrange for a VA doctor 
to review the veteran's claims folder.  
See 38 C.F.R. § 17.121.  The doctor 
should provide an opinion as to the date, 
if any, on which the veteran's medical 
emergency ended.  Specifically, based on 
sound medical judgment, please specify 
the date, if any, that the veteran could 
have been safely transferred from St. 
Francis Hospital to a VA medical center 
for continuation of treatment.  A 
detailed rationale for any opinion must 
be provided.

5.  Finally, readjudicate the appellant's 
claim with consideration of 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1008; and 
38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.121.  In particular, 
consideration should be given to 38 
C.F.R. § 17.120(a)(3).  

6.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case that 
advises the appellant of the criteria of 
both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 
1728.  The appellant should be provided 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

